The appellee sued the appellant and recovered a judgment for $328.24 as damages for the breach of a contract. According to the testimony of the appellee, he owned a farm near Sulphur Springs. In the early spring of 1912 he planted a crop of oats on his farm, and in April following, while the oats were growing, he made a contract with the appellant, by the terms of which he (the appellee) was to gather, thresh, and deliver the oats to the appellant at his warehouse in Sulphur Springs by the 20th day of July, 1912, "in a reasonably bright condition," for which the appellant was to pay the sum of 60 cents per bushel. There *Page 648 
was no understanding as to the number of bushels to be delivered, but the appellant was to take the entire crop, except what the appellee used in feeding his stock on the farm, and he reserved the right to use as much as was wanted for that purpose. In June, 1912, appellee delivered, and appellant accepted and paid for, 373 bushels at the agreed price. Thereafter, and before the 20th day of July, appellee offered to deliver the balance of 1,865 bushels, but these were refused. Appellee was awarded a judgment for the difference between the market price and that which the appellant was to pay.
The principal defense presented on this appeal is the argument that the contract as established by the appellee's evidence was of no binding force. It is claimed, first, that appellee had breached the contract by failing to deliver all of his crop; second, that the contract was invalid, because no certain number of bushels were agreed on; third, that the oats, at the time of the sale, were a part of the realty, and the contract was not in writing. These objections were raised in various forms — by questioning the sufficiency of the evidence, by objections to the court's main charge, and by requested special charges. We do not see that it could serve any useful purpose to discuss these in detail. If the facts testified to by the appellee were true, the judgment rendered is a proper one. The jury appears to have accepted his version of the affair.
The judgment is affirmed.